Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 7-21, 27-33, 36-38, 44, 49-55, drawn to a method of making a stem cell using an RNP complex of Cas9, crRNA specific for a target genomic sequence, and tracrRNA, wherein the crRNA and tracrRNA are “separate RNA molecules”.
Group II, claim 56, drawn to a method of screening test agents using stem cells made by the method of claim 1. 
Group III, claim 77, drawn to a method of visualizing a stem cell made by the method of claim 1.

Group V, claim 98, drawn to a stem cell clone comprising a tagged endogenous protein and “includes a mono-or bi-allelic insertion of the first polynucleotide sequence encoding a detectable tag into the target genomic locus”. 
Group VI, claim 98, drawn to a method of generating a “signature for a test agent” using the stably tagged stem cell of claim 98. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 56 and 77 do not require performing the method of claim 1; they simply require using stem cells made using the method of claim 1. Since stem cells that carry a transgene encoding a tagged endogenous protein can be made using means other than one in which the donor sequence has homology arms of at least 1 kb and in which the “crRNA and tracrRNA are separate RNA molecules”, claims 56 and 77 encompass using a “product-by-process” that is not necessarily the process of claim 1. In other words, i) since claims 56 and 77 do not require performing the method of claim 1, then claims 56 and 77 encompass using any stem cell having the same structure/function as the stem cells made in claim 1, and ii) since stem cells having the same structure/function can be made by means other than claim 1, claims 56 and 77 encompass using any stem cell having the same structure/function as the one made in 
Cannon (20140335063) made stem cells whose genome comprised a nucleic acid sequence encoding a tagged endogenous protein made using Cas9, crRNA, tracrRNA, and a donor sequence. The “two RNA non-coding components: tracrRNA and a pre -crRNA array containing nuclease guide sequences (spacers) interspaced by identical direct repeats (DRs)” (para 114) which is equivalent to crRNA and tracrRNA that are separate RNA molecules as required in claim 1. The limitation of homology arms that are about 1 kb in claim 1 is not necessarily required in claim 56 and 77 for reasons set forth above because they do not require performing the method of claim 1 and because stem cells made using a donor sequence with homology arms that are less than 1 kb have the same structure/function as those made using a donor sequence with homology arms that are about 1 kb. 
The donor sequence in claim 81 is not a contribution over the teachings of Cannon because making the 5’ homology arm about 1 kb is an obvious variant of the 0.5 homology arm of Cannon.  
The stably tagged stem cell clone of claim 98 cannot contain the donor sequence anymore because it has been integrated into the genome of the stem cell. As such, any stem cell whose genome comprising a tagged endogenous protein that can differentiate into all three germ layers is encompassed by the claim. Therefore, the stem cell in claim 98 is not a contribution over the art as shown by Cannon. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632